DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the portion of the flange" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al. US Patent 5,333,095 as cited by the Applicant in view of Stevenson et al. US 2003/0179536.
As per claims 1, 4, 5, and 7, Stevenson et al. ‘095 discloses in Figs. 19-20 a filtered feedthrough assembly for an implantable pulse generator (Abstract, feedthrough filter capacitor assembly used in a heart pacemaker or defibrillator), the filtered feedthrough assembly comprising:
as per claim 1, a flange (e.g. conductive housing shell 74) of an electrically conductive material and comprising a can side (e.g. upper side of shell 74), a header side (e.g. lower side of shell 74), a can side face (e.g. face of the upper side of shell 74), header side face (e.g. face of the lower side of shell 74), and a first feedthrough port (e.g. opening 32’) having a first inner surface and extending through the flange from the can side to the header side (The opening 32’ within the shell 74 has an inner surface (i.e. “first inner surface”) that extends through the shell 74 from the upper to lower side thereof.); a first plurality of feedthrough wires (Figs. 19-20, terminal pins 412) extending through the first feedthrough port; a first ceramic insulator (Fig. 19, ceramic insulator ring 430) comprising a first outer surface (e.g. outer surface of ring 430) and a first plurality of ports (Figs. 19-20, holes within terminal pin assembly 426) extending there through, an EMI filter (Col. 7 lines 43-45; Capacitor 124 shields unwanted noise signals from the pins 112.) comprising a first capacitor (Figs. 19-20, capacitor 424) having a first plurality of ports (Figs. 19-20, capacitor openings 448) extending there through, the first plurality of feedthrough wires respectively extending through the first plurality of ports of the first capacitor (The pins 412 extend into and through the openings 448.); a first washer (Fig. 20, subplate 80’) positioned between the first ceramic insulator and the first capacitor; and a first electrically conductive material (Fig. 20, conductive shell 72) coupling and providing a ground from the first capacitor to the flange (Figs. 19-20; The shell is coupled between the capacitor 424 and the shell or “flange” 74 and acts as a ground since the shells 72 and 74 define part of the housing 22.);
as per claim 4, wherein the feedthrough wires are coated in an electrically conductive adhesive (related Fig. 2, adhesive 54); and
as per claim 5, wherein the first electrically conductive material comprises an electrically conductive adhesive (Col. 3 lines 50-52; The conductive shell 72 includes a conductive adhesive which mounts the capacitor thereto.).
However, Stevenson ‘095 does not disclose the first outer surface of the first ceramic insulator gold brazed to the first inner surface of the first feedthrough port of the flange at a first braze joint, the first plurality of feedthrough wires respectively extending through and gold brazed to the first plurality of ports of the first ceramic insulator; and the first washer being a non-conductive washer at the first braze joint such that the first braze joint is non-conducting with the first capacitor.
Stevenson ‘536 exemplarily discloses in Figs. 14-19 a filtered feedthrough assembly comprising a ferrule or “flange” 218 and an alumina insulator 224, and wherein the outer surface of the alumina insulator 224 is gold brazed to the inner surface of the feedthrough port of the flange at a first braze joint 230 (Paragraph 28 of Stevenson ‘536). Stevenson ‘536 further exemplarily discloses an insulative first washer is sometimes disposed between the feedthrough filter capacitor and the insulator (Paragraph 34 of Stevenson ‘536). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have used gold braze at first braze joints between the defined “flange” and the ceramic ring within Stevenson ‘095 as exemplarily taught by Stevenson ‘536 with the motivation of providing the benefit of ensuring a biocompatible hermetic seal between the flange and ring (Paragraph 28 of Stevenson ‘536). It would have been further obvious to one of ordinary skill in the art to have replaced the material of the subplate of Stevenson ‘095 of the combination with an insulative material as exemplarily taught by Stevenson ‘536 with the motivation of providing the benefit of providing non-conductive hermetic seals, thereby preventing electrical shorting as well-known in the art.
As an obvious consequence of the modification, the combination would have necessarily included: as per claim 1, the first outer surface of the first ceramic insulator gold brazed to the first inner surface of the first feedthrough port of the flange at a first braze joint, the first plurality of feedthrough wires respectively extending through and gold brazed to the first plurality of ports of the first ceramic insulator; and the first washer being a non-conductive washer at the first braze joint such that the first braze joint is non-conducting with the first capacitor; and as per claim 7, wherein the first capacitor is not in contact with the braze joint (Capacitor 424 of ‘095 is not in contact with the outer surface of ring 430 of ‘095.).
Claims 11, 14, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Imani et al. US 2013/0231718 in view of Stevenson et al. US 2003/0179536.
As per claims 11, 14, 15, 17, and 19, Imani et al. discloses in Figs. 1-9 an implantable pulse generator (e.g. implantable pulse generator 5) comprising: a header (e.g. header 10) including lead connector blocks (e.g. connector blocks 20); a can (e.g. can 15) coupled to the header and including a wall (e.g. wall 65) and an electronic substrate (e.g. electronic substrate 17) housed within the wall; and a filtered feedthrough assembly (e.g. feedthru assembly 55) including a flange (e.g. feedthru housing 115) mounted to the wall of the can and having a feedthrough port (e.g. holes 140), a plurality of feedthrough wires (e.g. wires 60) extending through the feedthrough port and electrically connecting the lead connector blocks and the electronic substrate (The wires 60 electrically connect the blocks 20 and the substrate 17 as shown in Fig. 1b.), an insulator (Paragraph 52, insulating core 120) brazed to the feedthrough port of the flange (Paragraph 54; The feedthrough housing 115 and the core 120 are brazed together, where the wires 60 are connected to the hole 140 by brazing.) at a braze joint (e.g. braze connection of the core 120 and the housing 115) and having the plurality of feedthrough wires extending there through, a capacitor (Paragraph 56, EMI filter 63 which comprises capacitors) having the plurality of feedthrough wires extending there through, and an electrically conductive material (e.g. ground wire 360) adhered to the capacitor and the flange for grounding of the capacitor;
	as per claim 14, wherein the electrically conductive material couples to a portion of a face of the flange (Fig. 8a; Ground wire 360 couples to a portion of an outer face of the housing 115.);
	as per claim 15, wherein the portion of the face of the flange does not surround the feedthrough port of the flange (The portion of the outer face of housing 115 does not surround the entirety of the holes 140 within the housing 115.); and
	as per claim 19, a ground pin (e.g. wire 3) electrically coupled to the flange.
However, Imani et al. does not disclose an insulating washer positioned between and abutting the insulator and the capacitor at least in the area of the braze joint such that the capacitor and the braze joint are non-conductive.
Stevenson exemplarily discloses an insulative first washer is sometimes disposed between the feedthrough filter capacitor and the insulator (Paragraph 34 of Stevenson). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have added an insulating washer between the EMI filter and the insulator of Imani et al. as exemplarily taught by Stevenson with the motivation of providing the benefit of providing non-conductive hermetic seals, thereby preventing accidental electrical shorting as well-known in the art.
As an obvious consequence of the modification, the combination would have necessarily included: as per claim 11, an insulating washer positioned between and abutting the insulator and the capacitor at least in the area of the braze joint such that the capacitor and the braze joint are non-conductive; and as per claim 17, wherein the filtered feedthrough assembly further comprises an insulating material (e.g. board 58) adhered to the capacitor on a side opposite the insulating washer (Board 58 of Imani et al. is disposed on a bottom side of the filter 63 which is opposite to the top side in which the washer of the combination circuit is disposed.).
Allowable Subject Matter
Claims 2-3, 6, 8-10, 12-13, 16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843